747 N.W.2d 310 (2008)
Barbara A. LEWIS-CLARK, Individually and as Personal Representative of the Estate of Henry O. Clark, Jr., Plaintiff-Appellant,
v.
James GLAZIER, M.D., and John Barnwell, M.D., Defendants, and
Harper Hospital, d/b/a Harper Hutzel Hospital, Detroit Medical Center, J. Piper, R.N., J. Neino, R.N., and Virginia Tekeili, R.PH., Defendants-Appellees, and
Njeri Rutherford, Claimant, and
Kallene Rutherford, Claimant-Appellee.
Docket No. 135892. COA No. 273716.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the January 15, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.